—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered May 5, 1994, which, inter alia, granted plaintiff’s motion for summary judgment on the issue of liability, unanimously affirmed, with costs.
Defendant’s liability under Labor Law § 240 (1) was established as a matter of law since defendant breached its nondelegable duty to provide adequate safety devices to prevent plaintiffs fall from a ladder upon which he was working (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 561-562). The fact that the ladder was provided by another party does not relieve defendant from liability. The failure to provide adequate safety devices was a substantial cause of plaintiff’s fall and resulting injuries which were foreseeable in light of such risk (see, supra). That the ladder was knocked over by a cabinet which collapsed when the plaintiff touched it with his hand was not such an extraordinary event as to constitute a superseding cause (see, supra; Robinson v NAB Constr. Corp., 210 AD2d 86; Quinlan v Eastern Refractories Co., 217 AD2d 819). Concur—Rosenberger, J. P., Ellerin, Rubin, Asch and Nardelli, JJ.